DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: while it is generally understood what Applicant intends by the first dampening aperture extending substantially parallel with respect to the central longitudinal plane (i.e., aperture extends in a direction parallel to the central plane), Examiner suggests amending in a manner that does not present a conflict (here, the plane intersects the aperture so it would not be parallel thereto).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first dampening aperture comprises an engagement slot and an aperture slot configured to allow the first vibration dampening element to be adjustably received within the first dampening aperture.”  It is unclear whether the “configured to allow” limitation applies to both slots or just the aperture slot.  Additionally, the metes and bounds of “adjustably received” are not clearly delineated.  This language suggests that there is some adjustment permissible, but that structure is not disclosed.  It would seem that the fixation is merely resilient in nature due to the slots.  Appropriate correction required.
Claim 23 recites “the aperture slot extends substantially perpendicular with respect to the central longitudinal plane” in Lines 1-2.  It is unclear whether this is intended to include the gentle curved ends as illustrated in Fig. 8 or if the direction is in-and-out of the page in Fig. 8.  If the former, the extension is not substantially perpendicular to the plane.  Appropriate clarification required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radoshchek (SU 649514).
Radoshchek discloses a cutting tool holder (4) that includes a holder body having a central longitudinal plane (annotated Fig. 1 below) including opposing first and second side surfaces (side surface shown in Fig. 1 and opposing surface) and a front surface extending therebetween (annotated Fig. 1).  A cutting portion (5) is located at a top end of the front surface of the holder body (Fig. 1).  A first dampening aperture (9, 11) extends from the front surface substantially parallel with respect to the central longitudinal plane of the holder body (annotated Fig. 1), and a first vibration dampening element (10) received within the first dampening aperture.  The first dampening aperture comprises an engagement slot (9, 11) and an aperture slot (slot extending from portion 11 away from the front surface) configured to allow the first vibration dampening element to be adjustably received within the first dampening aperture.

    PNG
    media_image1.png
    534
    418
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 13-16 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al. (US Patent No. 6,113,319) in view of Radoshchek (SU 649514).
(Claim 1) Hansson et al. (“Hansson”) discloses a cutting tool holder (1) that includes a holder body having a central longitudinal plane (running left to right and centrally in Fig. 1 defined parallel to dimension L) including opposing first and second side surfaces (side surface defining dimension T) and a front surface extending therebetween (surface where dimension T leader line touches in Fig. 1).  A cutting portion (2) is located at a top end of the front surface of the holder body (Fig. 1).  A first dampening aperture (for dampening element 6a-6h; Clm. 1 states that the damping elements extend the entire length of the holder body such that apertures would exist extending from the front surface to the back surface) extends from the front surface substantially parallel with respect to the central longitudinal plane of the holder body (Figs. 2a-2h; Clm. 1), and a first vibration dampening element (6a-6h) received within the first dampening aperture.  Hansson does not explicitly disclose the first dampening aperture including an engagement slot and an aperture slot configured to allow the first vibration dampening element to be adjustably received within the first dampening aperture.
Radoshchek discloses a cutting tool holder (4) that includes a holder body having a central longitudinal plane (annotated Fig. 1 above), a first dampening aperture (9, 11) extending from the front surface substantially parallel with respect to the central longitudinal plane of the holder body (annotated Fig. 1), and a first vibration dampening element (10) received within the first dampening aperture.  The first dampening aperture comprises an engagement slot (9, 11) and an aperture slot (slot extending from portion 11 away from the front surface) configured to allow the first vibration dampening element to be adjustably received within the first dampening aperture.  At a time prior to filing it would have been obvious for one having ordinary skill in the art to modify the cutting tool holder disclosed in Hansson with a resilient slot arrangement for releasably holding the damping element(s) as suggested in Radoshchek in order to simplify construction of the tool holder and/or to re-use the vibration dampening element(s) in the event the holder is damaged.
(Claim 2) A length of the first vibration dampening element is greater than a diameter of the at least one vibration dampening element (Figs. 1-2h; Clm. 1).  That is, the thickness (T) is less than the length (L), and the damping element is claimed as running the entire length.
(Claim 3) Hansson does not explicitly disclose that the damping element is at least 500 percent greater than the diameter of the first vibration dampening element.  Yet, the reference shows that the general diameter relative to the height and thickness of the holder and the reference discloses that the dampening element runs the entire length of the holder body (Figs. 1-2h; Clm. 1).  Moreover, the relationship between the diameter of the dampener relative to the length thereof is a result-effective variable because it impacts vibration damping, tool strength and cost of production of the holder.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool holder disclosed in Hansson with a vibration dampening element within the claimed proportion range in order to optimize vibration damping, tool strength and cost of production of the holder.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 4) A diameter of the first vibration dampening element is at least 50 percent of a thickness of the holder body (cross sections in Figs. 2a-2h).
(Claim 5) A diameter of the first vibration dampening element is at least 75 percent of a thickness of the holder body (cross sections in Figs. 2a-2h).
(Claim 7) The first vibration dampening element includes a high density pin having a density greater than 5 g/cm3 (Clm. 2; Col. 2, Lines 48-67; Col. 3, Lines 25-27).
(Claim 13) The holder body includes a second dampening aperture (Figs. 2a-2h) having a second vibration dampening element (6a-6h).
(Claim 14) The first and second vibration dampening elements (6a-6h) are formed of substantially similar materials (Figs. 2a-2h; Clm. 2; Col. 2, Lines 48-67; Col. 3, Lines 1-9).
(Claims 15, 16 and 22) The holder body includes a second dampening aperture and a stiffening aperture (Figs. 2d, 2g) having a second vibration dampening element and a stiffening element respectively within each aperture (6d, 6g).  The stiffening aperture is disposed between the first and second dampening apertures (Figs. 2d, 2g; 6d 6g).  The stiffening aperture/element does not set itself apart structurally from the other apertures.  As such, the middle aperture/element may be designated as the stiffening aperture/element.
(Claim 23) The aperture slot extends substantially perpendicular with respect to the central longitudinal plane of the holder body (Radoshchek Fig. 1 - end of slot extending substantially perpendicular).
(Claim 24) The engagement slot (Radoshchek 9, 11) extends substantially parallel with respect to the central longitudinal plane of the holder body (Radoshchek annotated Fig. 1 above).
(Claim 25) The modified Hansson does not explicitly include a damping element abutment face.  Yet, Radoshchek  discloses the first dampening aperture (9, 11) further including a dampening element abutment face (Fig. 1 - face engaging rear of first vibration dampening element), and wherein the engagement slot extends from the dampening element abutment face (Fig. 1).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to modify the cutting tool holder disclosed in Hansson with an abutment face and engagement slot as suggested by Radoshchek in order to further secure the vibration dampening element therein while maintaining resilient clamping.
Claims 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al. (US Patent No. 6,113,319) in view of Radoshchek (SU 649514) further in view of McCormick et al. (US Patent No. 9,630,258 B2).
Hansson discloses the at least one vibration dampening element includes a high density pin having a density greater than 5 g/cm3 (Clm. 2; Col. 2, Lines 48-67; Col. 3, Lines 25-27), but the reference does not explicitly disclose the at least one vibration dampening element including a high density pin and a viscoelastic sleeve.
McCormick et al. (“McCormick”) discloses at least one vibration dampening element (33) including a high density pin (332) sleeved by rubber (331; Col. 5, Lines 39-55; Figs. 5, 6).  The pin and viscoelastic sleeve are capable of being formed separately, especially as theyare formed from different materials.  This limitation (of claim 11) is a product-by-process limitation and all that is needed to meet the limitation is the capability that the claimed components could have been made by the intended process.  As the sleeve is connected to the pin to make the dampening element, the features are considered integrally formed (Fig. 5).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool holder disclosed in Hansson with a sleeved pin as taught by McCormick in order to combine the vibration dampening characteristics with the viscoelastic material and the damping pin material in order to increase dampening capabilities based upon operational parameters.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: simple substitution of one known element for another to obtain predictable results; and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722